Order entered March 23, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-01184-CR

                                 DEMPSTER A. ROSS, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-80539-2014

                                               ORDER
        The Court REINSTATES the appeal.

        We GRANT appellant’s March 19, 2015 motion to “unabate” the appeal and accept

appellant’s March 18, 2015 amended brief as timely filed. We VACATE our February 26, 2015

order to the extent it requires the trial court to conduct a hearing and prepare findings.

        Appellant’s amended brief is DEEMED timely filed as of the date of this order.

                                                          /s/    LANA MYERS
                                                                 JUSTICE